Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14 and 16-25 are pending.

Claim Interpretation
Several claims have recitations regarding rates of recombination frequency being increased or low. While these are relative terms, it is clear in light of the specification and the art that the levels would either be compared to the basal recombination frequency for a given locus or compared to the average rate of recombination for any locus in the genome of a plant of the same genetic makeup grown under the same conditions for recitations regarding a given locus having a low recombination rate.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, 12, 16-18, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebert and Puchta 2002 (The Plant Cell 14: p. 1121-1131).
The claims are drawn to method for increasing frequency of genetic recombination between a first and a second locus in the plant genome comprising: a) introducing a site specific nuclease into the genome of the plant, b) producing a double strand break with the site specific nuclease in one of the two homologous chromosomes, c) undergoing recombination within the plant genome, and d) modifying the plant genome wherein the modified plant genome comprises increased frequency of genetic recombination between the first locus and the second locus (claim 1), wherein the first and second loci each encode at least one trait (claim 2), wherein the distance from the first locus and the second locus ranges from about 0.01cM to about 500cM (claim 5), wherein the distance from the first locus and the second locus ranges from about 10bp to about 10Mbp (claim 6), wherein the trait comprises a desirable trait or an undesirable trait (claim 9), wherein the desirable trait or the undesirable trait is either a native trait or a transgenic trait (claim 10), wherein the desirable trait is selected from a group that includes herbicide tolerance (claim 12), wherein the site specific nuclease is selected from a group including meganuclease (claim 16), wherein the nuclease is introduced in the cell by intra-genomic recombination or direct delivery (claim 17), wherein the genome of the plant is polyploidy (claim 18), wherein the first trait is either recessive or dominant (claim 22), wherein the first trait is either heterozygous or 
Note that paragraph 0054 states that “The term “plant” refers to either the whole plant or to parts of a plant, such as cells.” Note that about 0.01cM encompasses 0 cM which would be loci that are next to one another; this position is also supported by the fact that claim 6 states that the loci could be as close as about 10bp apart.   
Siebert and Puchta disclose a reporter system that comprises a first locus to the left of the two I-SceI sites and a second locus to the right of the two I-SceI sites. The area to the right of the I-SceI sites also comprises a bar transgene that confers herbicide tolerance (which could be desired, is dominant, is either heterozygous or homozygous). Upon cleavage with the I-SceI meganuclease (supplied via direct delivery, see left column, p. 1129) and subsequent HR, a GUS reporter gene is constructed (Figure 1). Further, they teach that their experiments were done in tobacco, a polyploidy dicot.  Accordingly, claims 1-2, 5-6, 9-10, 12, 16-18, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebert and Puchta.



Claim(s) 1-3, 7-14, 16-18, and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotson et al (US 2011/0203012 A1).
The claims are drawn to method for increasing frequency of genetic recombination between a first and a second locus in the plant genome comprising: a) introducing a site specific nuclease into the genome of the plant, b) producing a double strand break with the site specific nuclease in one of the two homologous chromosomes, c) undergoing recombination within the plant genome, and d) modifying 
Note that paragraph 0054 states that “The term “plant” refers to either the whole plant or to parts of a plant, such as cells.” 
.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotson et al (US 2011/0203012 A1), as applied to claims 1-3, 7-14, 16-18, and 20-25 above.
Claim 15 is drawn to the method of claim 1 wherein the DSB is produced by a site specific nuclease in one of the two homologous chromosomes but not the other chromosome. Claim 19 is drawn to the method of claim 1 further comprising the steps of 
Dotson et al teach all the limitations of claim 1.
Dotson et al do not teach that the nuclease cleaves one of the homologous chromosomes but not the other. Nor do they teach the step of cross the recombined plant with another plant or itself to generate a seed comprising the recombined locus.
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to cross the plant comprising the genomic modification to another plant or allowed the modified plant to self and produced seed, as this is how plants are routinely propagated or integrated into plant breeding programs. Further, the title of US-PG pub alone, “Methods and Compositions for use of Directed Recombination in Plant Breeding,” would have motivated a person of skill in the art to cross the modified plant with another plant to integrate said plant into a breeding program. Further, it very likely would occur that in some cases only one homologous chromosome would have been cleaved due to the fact that different loci and different endonucleases have variable cleavage efficiencies, such that in many cases only a single locus would have been cleaved. This phenomenon has been reported many time in gene targeting arts when only a single copy of homologous loci are cleaved (The Examiner is taking official notice on this point). Accordingly, claims 15 and 19 is rejected as being obvious over Dotson et al.  

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotson et al (US 2011/0203012 A1) as applied to claims 1-3, 7-14, 16-18, and 20-25 Wijnker and de Jong 2008 (Trends in Plant Sciences 13:12 p. 640-646).
The claims are drawn to the method of claim 1, wherein the increased frequency of genetic recombination ranges from 1.25-17.8 fold (claim 4), wherein the distance from the first locus and the second locus ranges from about 0.01cM to about 500cM (claim 5), wherein the distance from the first locus and the second locus ranges from about 10bp to about 10Mbp (claim 6).
Dotson et al teach all the limitations of claim 1.
Dotson et al do not teach the distance between the loci or the increase in the rate of the recombination between the loci. 
Wijnker and de Jong review methods to manage meiotic recombination in plant breeding. They discuss means to control frequency of crossover and inducing crossover at regions of low recombination. 
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to control recombination between to loci and the incidence of recombination between said loci. While neither Dotson et al nor Wijnker and de Jong discuss specific recombination frequencies or the distance the loci, their methods could be used to facilitate recombination between loci at a given increased recombination frequency or distance apart. Still further, is should be noted that the ranges recited are huge about 0.01cM to about 500cM and about 10bp to about 10Mbp. Please note that cM is not a physical distance but a probability of recombination between two loci which would be subject to change using the methods of either Dotson et al or Wijnker and de .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10781455 B1. Although the claims at issue are not identical, they are not patentably distinct from each other, because the scope of the patented claims in within the scope of the instant claims. The independent patented claim requires the additional features of the cleavage site being transgenic and only one of the homologous chromosomes being cleaved. Thus, the patented claims are entirely within the scope of the instant claims. Accordingly, claims -14 and 16-25 are rejected on the ground of nonstatutory double patenting. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571)-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663